DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application TW 109116406 filed in Taiwan Intellectual Property Office (TIPO) on May 18, 2020 and receipt of a certified copy thereof.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Russell US 2001/0005039.
Regarding claim 1, Russell teaches a packaging substrate (e.g., Fig. 1), comprising: 
a substrate body (e.g., substrate of 100, Fig. 1, [16]) having opposite first and second surfaces (e.g., first surface of the substrate of 100 on which 104 (including 108 and 106) is disposed; second surface of the substrate of 100 on which 102 is disposed, Fig. 1, [16]); 
a ground pad (e.g., 108, Fig. 1, [17]) formed on the first surface of the substrate body; and 

Regarding claim 2, Russell teaches the packaging substrate of claim 1, wherein the power pad has a horseshoe shape or a U shape (e.g., Fig. 1, [21]).
Regarding claim 3, Russell teaches the packaging substrate of claim 1, wherein the second surface of the substrate body is defined with a chip mounting area (e.g., chip mounting area of 100 in which 102 is mounted, Fig. 1).             
Regarding claim 6, Russell teaches the packaging substrate of claim 1, wherein at least one of the first surface and the second surface of the substrate body is formed with at least one signal pad (e.g., 110, 116, Fig. 1, [16], [19]) thereon.
Regarding claim 7, Russell teaches an electronic package (e.g., Fig. 1), comprising: the packaging substrate of claim 1; and an electronic element (e.g., 102, Fig. 1, [16]) disposed on the second surface of the substrate body and electrically connected to the ground pad and the power pad (e.g., 102 is electrically connected to 108 and 106 through 118 and 116, [17]).
Regarding claim 10, Russell teaches the electronic package of claim 7, wherein at least one of the first surface and the second surface of the substrate body is formed with at least one conductive pad (e.g., 110, 116, Fig. 1, [16], [19]) thereon, and the conductive pad is electrically connected to the electronic element (e.g., 110 and 116 are electrically connected to 102 through 118, [17]).
Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Lin et al. US 2011/0304998.
Regarding claim 1, Lin teaches a packaging substrate (e.g., Figs. 1-4), comprising: 

a ground pad (e.g., 108, Figs. 4B, 4C and 4H, [31]; ground pads 106, 108 include the same configuration on the opposite first and second surfaces of 100 ([31]), thus the configuration of 106 is also considered as a configuration of 108) formed on the first surface of the substrate body; and 
a power pad (e.g., 112, Figs. 4B, 4C and 4H, [31]; power pads 110 (116, 114, 118), 112 include the same configuration on the opposite first and second surfaces of 100 ([31]), thus the configuration of 110 (116, 114, 118) is also considered as a configuration of 112) formed on the first surface of the substrate body and surrounding at least three directions of the ground pad (e.g., Figs. 4C and 4H; Fig. 1), wherein the ground pad is free from surrounding all side surfaces of the power pad (e.g., Figs. 4C and 4H; Fig. 1).
Regarding claim 2, Lin teaches the packaging substrate of claim 1, wherein the power pad has a horseshoe shape or a U shape (e.g., Figs. 4C and 4H; Fig. 1).
Regarding claim 3, Lin teaches the packaging substrate of claim 1, wherein the second surface of the substrate body is defined with a chip mounting area (e.g., 148, Fig. 4H, [33]).
Regarding claim 4, Lin teaches the packaging substrate of claim 3, wherein the chip mounting area has a vertical projection area (e.g., vertical projection area positioned in the area of 148, Fig. 4H) towards the first surface, and the vertical projection area is correspondingly positioned in the ground pad but not in the power pad (e.g., Fig. 4H).  

Regarding claim 6, Lin teaches the packaging substrate of claim 1, wherein at least one of the first surface and the second surface of the substrate body is formed with at least one signal pad (e.g., 130, Fig. 4G, [32]) thereon.
Regarding claim 7, Lin teaches an electronic package (e.g., Figs. 1-4), comprising: the packaging substrate of claim 1; and an electronic element (e.g., 140, Fig. 4G, [33]) disposed on the second surface of the substrate body and electrically connected to the ground pad and the power pad (e.g., 140 is electrically connected to 108(106) and 112(110) through vias and through-holes, Fig. 4G, [32]; Fig. 1, [14], [15], [16]).
Regarding claim 8, Lin teaches the electronic package of claim 7, wherein the electronic element has a vertical projection area (e.g., vertical projection area positioned in the area of 140 (148), Figs. 4G and 4H) towards the first surface, and the vertical projection area is correspondingly positioned in the ground pad but not in the power pad (e.g., Fig. 4H).  
Regarding claim 9, Lin teaches the electronic package of claim 8, wherein the power pad (e.g., 112 (see the configuration of 110 (116, 114, 118) for the configuration of 112), Fig. 4H) surrounds the vertical projection area (e.g., Fig. 4H; Fig. 1).  
Regarding claim 10, Lin teaches the electronic package of claim 7, wherein at least one of the first surface and the second surface of the substrate body is formed with at least one conductive pad (e.g., 130, Fig. 4G, [32]) thereon, and the conductive pad is electrically connected to the electronic element (e.g., Fig. 4G).
Response to Arguments
Applicant's arguments filed on November 29, 2021 have been fully considered but are moot in view of the new ground(s) of rejection as stated above.
Allowable Subject Matter
Claims 11-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        March 7, 2022